United States Court of Appeals
                         FOR THE EIGHTH CIRCUIT
                                ___________

                                No. 02-3090
                                ___________

Opal L. Coleman,                     *
                                     *
             Appellant,              *
                                     * Appeal from the United States
     v.                              * District Court for the
                                     * Eastern District of Arkansas
Arkansas Department of Correction,   *
Varner Unit,                         *    [UNPUBLISHED]
                                     *
             Appellee.               *
                                ___________

                       Submitted: January 7, 2003

                            Filed: January 13, 2003
                                 ___________

Before McMILLIAN, FAGG, and BOWMAN, Circuit Judges.
                            ___________

PER CURIAM.

       Opal Coleman appeals from an order of the District Court for the Eastern
District of Arkansas1 granting summary judgment in favor of the Arkansas
Department of Correction, Varner Unit (ADC), in her Title VII action alleging
discrimination and constructive discharge on the basis of her race (African-
American). For reversal, Coleman argues that (1) the district court erroneously


      1
       The Honorable Susan Webber Wright, Chief Judge, United States District
Court for the Eastern District of Arkansas.
construed her complaint as simply raising claims of a hostile work environment and
constructive discharge, rather than discrimination; (2) she produced sufficient
evidence of discrimination; and (3) the district court failed to consider her evidence.
After de novo review, see Forrest v. Kraft Foods, Inc., 285 F.3d 688, 691 (8th Cir.
2002), and for the reasons discussed below, we affirm the judgment of the district
court.

      Coleman was hired by the Varner Unit Records Department, and after
approximately ten months, she resigned, citing extreme stress due to a heavy
workload and other stress-related conditions. In her complaint, she alleged that ADC
had failed to place her in her hired position or to promote her, refused to train her,
required her to work alone with limited help for ten months, and required her to
perform other people’s duties while prohibiting others from assisting her.

        While Coleman presented her own deposition testimony that her supervisor had
treated her unfairly and yelled at her on numerous occasions, ADC presented
evidence that (1) Coleman had made frequent and excessive errors shortly after she
began working, and did not improve after the errors were brought to her attention and
she was counseled; (2) Coleman was given additional duties and on-the-job training,
but made frequent mistakes in performing those duties as well; and (3) Coleman’s
initial assignment was that given to all new Records employees.

       We conclude Coleman’s evidence was insufficient to show constructive
discharge, a hostile work environment, or any adverse employment action; rather, the
evidence showed her treatment by supervisors was due to her poor performance. See
Ross v. Douglas County, 234 F.3d 391, 395-96 (8th Cir. 2000) (holding prima facie
case for hostile work environment includes showing of severe conduct that affected
term, condition, or privilege of employment); Breeding v. Arthur J. Gallagher & Co.,
164 F.3d 1151, 1156-59 (8th Cir. 1999) (holding prima facie case of discrimination
includes showing of adverse employment action; constructive discharge could satisfy

                                          -2-
element of adverse employment action, but there was no constructive discharge where
evidence did not support that discrimination, rather than actual performance
problems, prompted reprimands and poor evaluations); see also Helfter v. UPS, Inc.,
115 F.3d 613, 616 (8th Cir. 1997) (holding conclusory statements in affidavits and
deposition testimony, “standing alone, are insufficient to withstand a properly-
supported motion for summary judgment”).

       Accordingly, we affirm the judgment of the district court. We also grant
ADC’s motion to strike Coleman’s newly submitted evidence and deny Coleman’s
counter-motion. See Griffin v. Super Valu, 218 F.3d 869, 871 (8th Cir. 2000)
(refusing to consider documents that were not before district court).

      A true copy.

            Attest:

                     CLERK, U.S. COURT OF APPEALS, EIGHTH CIRCUIT.




                                        -3-